1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                          EASTERN DISTRICT OF CALIFORNIA

10

11       YOCHA DEHE WINTUN NATION,        No.   2:19-cv-00025-JAM-AC
         VIEJAS BAND OF KUMEYAAY
12       INDIANS, and SYCUAN BAND OF
         THE KUMEYAAY NATION,
13                                        ORDER GRANTING DEFENDANTS’
                   Plaintiffs,            MOTION TO DISMISS AND ORDER
14                                        DENYING CALIFORNIA GAMING
              v.                          ASSOCIATION’S MOTION TO
15                                        INTERVENE
         GAVIN NEWSOM1, GOVERNOR OF
16       CALIFORNIA, STATE OF
         CALIFORNIA,
17
                   Defendants.
18

19           On January 3, 2019, the Yocha Dehe Wintun Nation, Sycuan

20   Band of the Kumeyaay Nation, and Viejas Band of Kumeyaay Indians

21   (collectively “Plaintiffs” or “Tribes”) filed a complaint against

22   the State of California and Governor Gavin Newsom (collectively

23   “Defendants”).      Compl., ECF No. 1.   Plaintiffs contend Defendants

24   are not enforcing the state’s ban on “banking and percentage card

25   games” against cardrooms in California’s non-tribal casinos.

26
27   1 Governor Gavin Newsom has been substituted as a party in place
     of former Governor Edmond G Brown, Jr. pursuant to Federal Rule
28   of Civil Procedure 25(d).
                                      1
1    This, they argue, amounts to a breach of their Tribal-State

2    Compacts and the covenant of good faith and fair dealing implied

3    therein.   See Compl. ¶¶ 124-135.

4         Shortly after Plaintiffs filed their complaint, Defendants

5    filed a motion to dismiss and the California Gaming Association

6    (“CGA”) filed a motion to intervene.2    Defs.’ Mot. to Dismiss,

7    ECF No. 17; CGA’s Mot. to Intervene, ECF No. 11.    Both motions

8    were opposed.    See Pls.’ Opp’n to CGA’s Mot. to Intervene, ECF

9    No. 21; Defs.’ Opp’n to CGA’s Mot. to Intervene, ECF No. 21;

10   Pls.’ Opp’n to Defs.’ Mot. to Dismiss, ECF No. 26.

11            For the reasons discussed below, the Court GRANTS

12   Defendants’ motion to dismiss with prejudice.     As a result, CGA’s

13   motion to intervene is DENIED as MOOT.

14                        I.   FACTUAL ALLEGATIONS3

15        In September 2015, June 2016, and August 2016, the State of

16   California entered into Tribal-State Compacts with the Sycuan

17   Band of the Kumeyaay Nation, the Viejas Band of Kumeyaay Indians,

18   and the Yocha Dehe Wintun Nation, respectively.    Compl. ¶ 125.

19   The full text of the Compacts is available on the California

20   Gambling Control Commission website:
21        •   Tribal-State Compact between the State of California and

22            the Yocha Dehe Wintun Nation dated August 4, 2016 (“Yocha

23            Dehe Wintun Compact”),

24
     2 This motion was determined to be suitable for decision without
25   oral argument. E.D. Cal. L.R. 230(g). The hearing on CGA’s
26   motion to intervene was scheduled for April 16, 2019. The
     hearing on Defendants’ motion to dismiss was scheduled for June
27   4, 2019.
     3 Assuming the parties’ familiarity with the case, this order
28   includes only an abbreviated version of Plaintiffs’ allegations.
                                      2
1             http://www.cgcc.ca.gov/documents/compacts/amended_compact

2             s/Yocha_Dehe_Compact_2016.pdf

3         •   Tribal-State Compact between the State of California and

4             the Viejas Band of Kumeyaay Indians dated June 28, 2016

5             (“Viejas Band Compact”),

6             http://www.cgcc.ca.gov/documents/compacts/amended_compact

7             s/Viejas_Compact_2016.pdf

8         •   Tribal-State Compact between the State of California and

9             the Sycuan Band of the Kumeyaay Nation dated September 2,

10            2016 (“Sycuan Band Compact”),

11            http://www.cgcc.ca.gov/documents/compacts/AMENDED_COMPACT

12            S/Sycuan%20Compact%202015%20(3).pdf

13   These agreements amended and superseded the 1999 Tribal-State

14   Compacts between the parties.   Yocha Dehe Wintun Compact, Viejas

15   Band Compact, and Sycuan Band Compact (collectively “Tribal

16   Compacts”) at § 18.2.

17        Each Compact included a Preamble.   See Tribal Compacts at 1-

18   2.   In relevant part, the Preambles acknowledged that the tribes’

19   exclusive right to operate slot machines and banked card games

20   “create[d] a unique opportunity to operate a Gaming Facility in
21   an economic environment free of competition . . . and that this

22   unique economic environment is of great value to the Tribe.”     Id.

23   This “unique opportunity” was born out of a provision in the

24   California constitution exempting Indian tribes from the state’s

25   general prohibition on “banking and percentage card games.”    Cal.

26   Const. art. IV, § 19(e).
27        Over the years, Defendants have taken various positions on

28   what type of gaming is allowed in light of the State’s ban on
                                          3
1    banking and percentage card games.        Compl. ¶¶ 33-37, 42, 48, 74,

2    107, 118.   See also Cal. Penal Code §§ 330.11, 337j(f); Oliver v.

3    Los Angeles County, 66 Cal. App. 4th 1397 (1997); Huntington Park

4    Club v. Los Angeles County, 206 Cal. App. 3d 241 (1988).

5    Plaintiffs contend the State’s current interpretation effectively

6    results in non-enforcement of its claimed prohibition.        Indeed,

7    Plaintiffs allege Defendants have “been complicit in permitting,

8    and at times even encouraging the cardrooms’ unlawful conduct,”

9    abridging the Tribes right of exclusivity.       Compl. ¶ 1; see also

10   Compl. ¶¶ 55, 61, 64, 66, 96, 118.        Plaintiffs’ requested relief

11   includes: (1) judgment for costs of the suit; (2) declaratory

12   relief; (3) an injunction directing the State to enforce its law

13   prohibiting the play of prohibited card games, and (4) a decree

14   requiring specific performance of the State’s obligation to

15   guarantee the Tribes exclusivity to conduct banking and

16   percentage card games.    Compl. ¶¶ 136-139.

17                                 II.   OPINION

18       A.      Judicial Notice

19       Under Federal Rule of Evidence 201(b), a court “may [] take

20   judicial notice of matters of public record, but not of facts
21   that may be subject to reasonable dispute.”        United States v.

22   Corinthian Colleges, 655 F.3d 984, 999 (9th Cir. 2011)

23   (citations omitted) (internal quotations omitted).        Tribal-state

24   compacts and any amendments thereto are matters of public

25   record.   Cachil Dehe Band of Wintun Indians of the Colusa Indian

26   Community v. California, 547 F.3d 962, 968 n.4 (9th Cir. 2008).
27       Plaintiffs and Defendants request judicial notice of the

28   complaint filed in Rincon Band of Luiseno Mission Indians, et
                                           4
1    al. v. Flynt, et al., Case No. 37-2018-00058170.      This is a case

2    pending in the Superior Court for the County of San Diego where

3    a group of California tribes are suing several non-tribal

4    casinos.   RJN ISO Pls.’ Opp’n at 1-2, ECF No. 26-1; see also RJN

5    ISO Defs.’ MTD at 1-3, ECF No. 17-3.     Defendants further request

6    the Court take judicial notice of the Stipulation and Order to

7    Deem Action Complex that was filed on March 14, 2019 in that

8    case.    RJN ISO Defs.’ Reply at 1, ECF No. 27-1.

9        Both parties also request judicial notice of excerpts from

10   the three Tribal Compacts.     RJN ISO Plfs.’ Opp’n at 1-2; RJN ISO

11   Defs.’ MTD at 1-2.    Defendants request judicial notice of three

12   additional Tribal-State Compacts:

13       1.     The October 8, 1999 Compact between California and the

14              Rumsey Indian Rancheria;

15       2.     The September 10, 1999 Compact between California and

16              the Viejas Band of Kumeyaay Indians; and

17       3.     The September 10, 1999 Compact between California and

18              the Sycuan Band of Mission Indians.

19   RJN ISO Defs.’ MTD at 2-3.

20       Each of these documents, as matters of the public record,
21   are proper subjects of judicial notice.    Accordingly,

22   Plaintiffs’ and Defendants’ requests are GRANTED.     For the sake

23   of completeness, the Court takes judicial notice of the Tribal

24   Compacts in their entirety.

25       B.     Motion to Dismiss

26              1.    Legal Standard
27       A complaint must set forth “a short and plain statement of

28   the claim showing that the pleader is entitled to relief.”     Fed.
                                        5
1    R. Civ. Proc. 8(a)(2).      A plaintiff’s claims will be dismissed

2    under Rule 12(b)(6) if the facts, as alleged, do not support a

3    plausible claim for relief.      Ashcroft v. Iqbal, 556 U.S. 662,

4    678-79 (2009).   The district court “must accept as true all of

5    the allegations contained in a complaint.”      Id. at 678.    The

6    court is not, however, “bound to accept as true a legal

7    conclusion couched as a factual allegation.”      Id.

8             2.      Analysis

9                     a.   Breach of Compact

10       Plaintiffs fail to state a breach of Compact claim because

11   the Tribal Compacts do not contain a right of exclusivity

12   independent of the one provided by the state constitution.          The

13   California constitution provides:

14       Notwithstanding [California’s prohibition on Nevada-
         style casinos] . . . the Governor is authorized to
15       negotiate and conclude compacts . . . for the conduct
         of lottery games and banking and percentage card games
16       by federally recognized Indian tribes on Indian lands
         in California in accordance with federal law.
17

18   Cal. Const. Art. IV, § 19(f).      The question of whether a

19   federally-recognized tribe has negotiated an agreement with the

20   state to conduct otherwise prohibited gaming is a matter of
21   Compact interpretation.      But the question of whether federally-

22   recognized tribes are the only entities who may lawfully conduct

23   otherwise prohibited gaming is not.       Plaintiffs’ exclusivity

24   rights flow solely from the California constitution.      This is

25   the unavoidable barrier that prevents Plaintiffs from

26   successfully maintaining their breach of Compact claims.
27       To be sure, Plaintiffs’ rights of exclusivity originated in

28   previously-entered Tribal-State Compacts.      In 1984, California
                                         6
1    voters amended the State Constitution, enacting a wholesale

2    prohibition on “casinos of the type currently operating in

3    Nevada and New Jersey.”     Compl. ¶ 14, see also Cal. Const., art.

4    IV, § 19(e), added by initiative, Gen. Elec. (Nov. 6, 1984).

5    This amendment did not include an exemption for Indian tribes.

6    See Compl. ¶¶ 19-20, see also Hotel Employees & Rest. Employees

7    Int’l Union v. Davis, 21 Cal. 4th 585, 605-06 (1999).      Against

8    this backdrop, Plaintiffs negotiated Compacts with the State in

9    1999.    Compl. ¶¶ 19-20.   These negotiations culminated in

10   Tribal-State Compacts that would only take effect if California

11   voters enacted an amendment to the State Constitution that

12   exempted tribes from California’s prohibition on New Jersey- and

13   Nevada-style gaming.     Compl. ¶ 20.   The referendum passed, and

14   the Compacts took effect.     Compl. ¶¶ 20-21.   With the 1999

15   Compacts, Plaintiffs bargained for an economic opportunity,

16   codified in state law, that they did not previously have: the

17   exclusive right to conduct otherwise prohibited gaming.        Compl.

18   ¶¶ 22-24.

19           As Plaintiffs argue, the Ninth Circuit has recognized the

20   value of the rights conferred by the 1999 Compacts.      In re
21   Indian Gaming Related Cases (“Coyote Valley II”), 331 F.3d 1094,

22   (9th Cir. 2003); Rincon Band of Luiseno Mission Indians v.

23   Schwarzenegger (“Rincon Band of Indians”), 602 F.3d 1019, 1037

24   (9th Cir. 2010).     In Coyote Valley II, 331 F.3d at 1114-15, the

25   Ninth Circuit found that the state’s offer of “an exclusive

26   right to conduct class III gaming in the most populous State in
27   the country” justified the “significant” revenue sharing it

28   requested in return.    In Rincon Band of Indians, the Ninth
                                        7
1    Circuit reiterated that the value of the exclusivity provision

2    in 1999 “[could not] be overstated.”      602 F.3d 1036.    There is

3    no doubt that the 1999 exclusivity provisions imposed an

4    affirmative obligation on the State.      But the 1999 compacts do

5    not govern this suit.

6            In 2015 and 2016, Plaintiffs renegotiated their Compacts

7    with the State.     See generally Tribal Compacts.   Each

8    Plaintiff’s Compact includes a merger clause, noting that the

9    new Compacts “set forth the full and complete agreement of the

10   parties and supersede[] any prior agreements or understandings

11   with respect to the subject matter [t]hereof.”       Tribal Compacts

12   at § 18.2.    Plaintiffs argue the most-recently entered Compacts

13   guarantee the same right of exclusivity that was bargained for

14   in the 1999 agreements.     Opp’n at 4.   The Court disagrees.       The

15   Compacts, although recognizing the right of exclusivity provided

16   by the California Constitution, do not include any express terms

17   regarding Defendants’ obligation to preserve that right.        In

18   fact, the Compacts contemplate the abrogation of that right,

19   providing the Tribes limited recourse in the event their rights

20   of exclusivity lapse.     Yocha Dehe Wintun Compact at § 4.8(a);
21   Viejas Band Compact at § 4.6(a); Sycuan Band Compact at

22   § 4.6(a).

23           The Tribal Compacts include four references to Plaintiffs’

24   rights of exclusivity—twice in the Preamble and twice in Section

25   4.8.4    Tribal Compacts at 1-2, see also Yocha Dehe Wintun Compact

26
27   4 The “Exclusivity” provision found at Section 4.8 of the Yocha
     Dehe Wintun Compact is found at Section 4.6 of the Viejas Band
28   and Sycuan Compacts.
                                      8
1    at § 4.8; Viejas Band Compact at § 4.6; Sycuan Band Compact at

2    § 4.6.   The two relevant provisions from the Preamble are as

3    follows:

4        WHEREAS, the State and the Tribe recognize the exclusive
         rights the Tribe will enjoy under this Compact create a
5        unique opportunity to operate a Gaming Facility in an
         economic environment free of competition from the
6        operation of slot machines and banked card games on non-
         Indian lands in California and that this unique economic
7        environment is of great value to the tribe;
8        WHEREAS, in consideration of the exclusive rights
         enjoyed by the Tribe to engage in the Gaming Activities
9        and operate a number of Gaming Devices specified here,
         and the other meaningful concessions offered by the
10       State in good faith negotiations . . . the Tribe
         reaffirms its commitment to provide to the State . . .
11       fair cost reimbursement and mitigation from revenues
         from the Gaming Devices operated pursuant to this
12       Compact on a payment schedule.
13   Tribal Compacts at 2-3.
14       The next reference to Plaintiffs’ right of exclusivity

15   guarantees them limited recourse “[i]n the event the exclusive

16   right of Indian tribes to operate Gaming Devices in California

17   is abrogated” after the Compact took effect.   Yocha Dehe Wintun

18   Compact at § 4.8(a); Viejas Band Compact at § 4.6(a); Sycuan

19   Band Compact at § 4.6(a).   The Yocha Dehe Wintun Compact also

20   provides:
21       Nothing in [Section 4.8] precludes the Tribe from
         invoking the dispute resolution provisions of section
22       13.0 to address the issue of whether any person or
         entity (other than an Indian tribe with an approved
23       Class III Gaming compact) is engaging in the Gaming
         Activities specified in subdivisions (a) or (b) or
24       section 4.1 of this Compact.
25   Yocha Dehe Wintun Compact at § 4.8(b).

26       The Court finds that neither the terms in the Preamble nor
27   those in Section 4.8 create an enforceable right of exclusivity.

28   A plain reading of the Preambles exposes these paragraphs as
                                      9
1    merely recognizing the veneer of exclusivity given by the

2    California constitution to the Class III gaming rights conferred

3    by the Compact.   Section 4.8 supports this reading, delineating

4    Plaintiffs’ available remedies if the constitutional right of

5    exclusivity is lost, and undermining Plaintiffs’ claims that the

6    right is inextricably woven into the fabric of the agreement.

7          Section 4.8(b) more closely supports Plaintiffs’ reading of

8    the Compact.   Nevertheless, this provision—although ensuring the

9    Compact does not preclude the Yocha Dehe Wintun Nation from

10   invoking the Compacts’ dispute resolution provisions—does not

11   give Plaintiffs’ right of exclusivity an enforceable foothold in

12   the Compact.   Nor could it.   Basic contract principles explain

13   that, to be a legally-enforceable agreement, a contract must be

14   supported by consideration.    Rincon Band of Indians, 602 F.3d at

15   1037, 1039.    A court will not inquire into the sufficiency of

16   the parties’ bargained-for exchange.   But consideration may not

17   be illusory.   Rincon Band of Indians, 602 F.3d at 1037.    A court

18   cannot recognize an agreement that purports to give one party

19   something they are already entitled to by law.    Id. (citing

20   Salmeron v. United States, 724 F.2d 1357, 1362 (9th Cir. 1983)).
21   Rincon Band of Indians illustrates the point: the California

22   Constitution’s guarantee of exclusivity bars the state from

23   using it as a bargaining chip in compact negotiations.     Id.

24           Absent a term in any of the Compacts granting Plaintiffs

25   a right of exclusivity, Plaintiffs cannot state a cognizable

26   breach of Compact claim.   The Court DISMISSES this claim WITH
27   PREJUDICE.

28   ///
                                       10
1                      b.   Breach of Implied Covenant of Good Faith and

2                           Fair Dealing

3        Plaintiffs also fail to state a claim for breach of the

4    implied covenant of good faith and fair dealing because the

5    Compacts do not rest on a common understanding of how Defendants

6    would interpret or enforce state law.         Neither party disputes

7    the standard governing this claim.         The covenant of good faith

8    and fair dealing is implied in every contract and aims to

9    “prevent one contracting party from unfairly frustrating the

10   other party’s right to receive the benefits of the agreement

11   actually made.”    Guz v. Bechtel Nat., Inc., 24 Cal.4th 317, 349

12   (2000) (emphasis in original).    It “imposes the duty on each

13   party to do everything that the contract presupposes will be

14   done in order to accomplish the purpose of the contract.”

15   Arizona v. Tohono O’odham Nation, 818 F.3d 549, 562 (9th Cir.

16   2016).   But the covenant “cannot be extended to create an

17   obligation not intended by both parties.”         Avidity Partners v.

18   California, 221 Cal. App. 4th 1180, 1206 (2013).         Put simply,

19   “where an implied covenant claim alleges a breach of obligations

20   beyond the agreement’s actual terms, it is invalid.”         Guz, 24
21   Cal.4th at 358.

22       Plaintiffs’ claim requires a showing that the Compacts

23   created an obligation by the State to adopt Plaintiffs’

24   definition of “banking and percentage card games.”         Nothing in

25   the Compacts suggest such an obligation.         In fact, Plaintiffs’

26   own complaint undermines the notion that the terms of the
27   Compacts presupposed how Defendants would interpret and enforce

28   state law.   The complaint alleges that, beginning in 1999, the
                                           11
1    State adopted an incorrect definition of “banking and percentage

2    card games.”   Compl. ¶¶ 31-37.   The complaint lays out fifteen

3    years of Plaintiffs’ challenges to the State’s interpretations.

4    See generally Compl. ¶¶ 31-86.    It does not allege the parties

5    ever agreed upon a suitable definition or manner of enforcement.

6    Nor do the terms of the Compacts reflect a joint intention to

7    lock Defendants into a prescribed manner of enforcing state law.

8    Devoid of any indication the Compacts created these obligations,

9    Plaintiffs’ allegations of bad faith fall short.    The Court

10   DISMISSES Plaintiffs’ breach of the implied covenant of good

11   faith and fair dealing claim WITH PREJUDICE.

12                             III.    ORDER

13       For the reasons set forth above, the Court GRANTS WITH

14   PREJUDICE Defendants’ Motion to Dismiss. The Court also DENIES

15   CGA’s Motion to Intervene as MOOT.

16       IT IS SO ORDERED.

17   Dated: June 17, 2019

18

19

20
21

22

23

24

25

26
27

28
                                       12
